 
 Exhibit 10.1
 

REPUBLIC AIRWAYS HOLDINGS INC.
 
EQUITY INCENTIVE PLAN
 
ARTICLE 1
 
GENERAL PLAN INFORMATION
 
1.1  Background. The Plan permits the grant to Employees and Non-Employee
Directors of cash and equity-based incentive compensation opportunities,
including Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Options, including ISOs, NQSOs, and Other Awards such as
Stock Appreciation Rights and Cash Incentive Awards.  In addition, Non-Employee
Directors shall receive automatic grants of NQSOs pursuant to Section 9.6
hereof.
 
1.2  Objectives. The objectives of the Plan are to optimize the profitability
and growth of the Company through long-term incentives that are consistent with
the Company’s goals and that link the interests of Participants to those of the
Company’s stockholders; to provide Participants with incentives for excellence
in individual performance; to provide flexibility to the Company in its ability
to motivate, attract, and retain the services of Participants who make
significant contributions to the Company’s success; and to allow Participants to
share in the success of the Company.
 
1.3  Duration of the Plan. The Plan shall be effective on the date on which it
is approved by shareholders.  The Plan shall remain in effect, subject to the
right of the Committee to amend or terminate the Plan at any time, until there
are no more Shares available for issuance under the Plan and all cash Awards
have been paid or forfeited, pursuant to the Plan’s provisions. In no event,
however, may an Award be granted more than ten years after the Effective Date.
 
ARTICLE 2
 
DEFINITIONS
 
As used herein, the masculine includes the feminine and the singular includes
the plural, and vice versa, and the following terms shall have the meanings set
forth below, unless otherwise clearly required by the context.
 
2.1  “Award” means a grant under the Plan of Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units, and Other Awards.
 
2.2  “Award Agreement” means an agreement entered into by the Company and a
Participant, or another instrument prepared by the Company in lieu of such an
agreement, setting forth the terms and conditions applicable to an Award
pursuant to the Plan. An Award Agreement may be in hard copy, electronic form or
such other form as the Company may permit.
 
2.3  “Board” means the Board of Directors of the Company.
 
2.4  “Cash Incentive Award” means a performance-based cash incentive Award
granted pursuant to Section 9.5.
 
2.5  “Change in Control” unless otherwise defined by the Committee shall be
deemed to have occurred if and when, after the Effective Date—
 
(a)  there occurs (1) any consolidation or merger in which the Company is not
the continuing or surviving entity or pursuant to which shares of the common
stock would be converted into cash, securities or other property, other than (i)
a consolidation or merger of the Company in which the holders of the common
stock immediately prior to the consolidation or merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the consolidation or merger, or (ii) a consolidation or merger which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (by being converted into voting securities of
the continuing or surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the surviving or continuing
entity immediately after such consolidation or merger and which would result in
the members of the Board immediately prior to such consolidation or merger
(including, for this purpose, any individuals whose election or nomination for
election was approved by a vote of at least two-thirds of such members),
constituting a majority of the board of directors (or equivalent governing body)
of the surviving or continuing entity immediately after such consolidation or
merger, or (2) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the Company’s
assets;
 
(b)  the Company’s stockholders approve any plan or proposal for the liquidation
or dissolution of the Company;
 
(c)  any person (as such term is used in Sections 13(d) and 14(d)2 of the
Exchange Act) shall become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of forty percent (40%) or more of the common stock
other than pursuant to a plan or arrangement entered into by such person and the
Company; or
 
(d)  during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the entire Board shall cease for any reason
to constitute a majority of the Board unless the election or nomination for
election by the Company’s stockholders of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.
 
2.6  “Code” means the Internal Revenue Code of 1986, as amended.
 
2.7  “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to administer the Plan and Awards to
Participants who are Employees.
 
2.8  “Company” means Republic Airways Holdings Inc., a Delaware corporation, and
any successor thereto.
 
2.9  “Disability” means, unless otherwise determined by the Committee, a
recipient’s absence from employment or other service for at least one hundred
eighty (180) days in any twelve (12) month period as a result of his or her
incapacity due to physical or mental illness, as determined by the Committee.
 
2.10  Effective Date” means the date the Plan becomes effective in accordance
with Section 1.3.
 
2.11  “Employee” means any employee or consultant of the Company or a
Subsidiary.
 
2.12  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2.13  “Fair Market Value” means the fair market value of a share of common stock
on any date as determined by the Committee in its sole discretion; provided that
(a) if the shares of common stock are admitted to trading on a national
securities exchange, fair market value of a share of common stock on any date
shall be the closing sale price reported for such share on such exchange on such
date, or (b) if the shares of common stock are not so admitted but are subject
to quotation on the OTC Bulletin Board or another comparable quotation system
administered by the National Association of Securities Dealers, the fair market
value of a share of common stock on any date shall be the average of the highest
bid and lowest asked prices of such share on such system on such date provided
that both bid and ask prices were reported on such date.
 
2.14  “ISO” means an Option that is designated by the Committee as an “incentive
stock option” within the meaning of Section 422 of the Code.
 
2.15  “Non-Employee Director” means any individual who is a member of the Board
or of the board of directors (or comparable governing body) of a Subsidiary, and
who is not an Employee.
 
2.16  “NQSO” means an Option that is not designated by the Committee as an ISO.
 
2.17  “Option” means an incentive stock option or a nonqualified stock option
granted pursuant to the Plan.
 
2.18  “Other Award” means an Award granted to a Participant pursuant to Article
9.
 
2.19  “Participant” means an Employee or Non-Employee Director who has been
selected to receive an Award or who holds an outstanding Award.
 
2.20  “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitation imposed by Code Section 162(m), as set forth in
Code Section 162(m)(4)(C).
 
2.21  “Performance Share” means an Award granted pursuant to Article 8, which,
on the date of grant, shall have a value equal to the Fair Market Value of a
Share on that date.
 
2.22  “Performance Unit” means an Award granted pursuant to Article 8, which
shall have an initial value established by the Committee on the date of grant.
 
2.23  “Plan” means the Republic Airways Holdings Inc. Equity Incentive Plan, as
it is set forth herein and as it may be amended from time to time.
 
2.24  “Restricted Stock” means an Award granted pursuant to Section 7.1.
 
2.25  “Restricted Stock Unit” means an Award granted pursuant to Section 7.5.
 
2.26  “Restricted Period” means the period during which the transfer of Shares
of Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance goals, or the occurrence of other events determined
by the Committee in its discretion) and the Shares are subject to a substantial
risk of forfeiture, as provided in Article 7.
 
2.27  “Share” means a share of the Company’s common stock, $.001 par value.
 
2.28  “Share Pool” means the number of Shares available under Section 4.1, as
adjusted pursuant to Section 4.3.
 
2.29  “Stock Appreciation Right” or “SAR” means an Award, granted either alone
or in connection with a related Option, pursuant to the terms of Article 9.
 
2.30  “Subsidiary” means (a) a corporation, partnership, joint venture, or other
entity in which the Company has an ownership interest of at least fifty percent
(50%), and (b) any corporation, partnership, joint venture, or other entity in
which the Company holds an ownership interest of less than fifty percent (50%)
but which, in the discretion of the Committee, is treated as a Subsidiary for
purposes of the Plan; provided that the Shares subject to any Award constitute
“service recipient” stock” for purposes of Section 409A of the Code or otherwise
do not subject the Award to Section 409A of the Code.
 
2.31           “Ten Percent Shareholder” means a Participant who owns stock of
the Company possessing more than ten percent of the total combined voting of all
classes of stock of the Company or its parent or subsidiary corporation (within
the meaning of Section 422(b) of the Code).
 
ARTICLE 3
 
ADMINISTRATION
 
3.1  General.  Except as otherwise determined by the Board in its discretion,
the Plan shall be administered by the Committee; provided however that, the
Board may, in its sole discretion, make awards under the Plan.  The Committee
shall consist exclusively of two (2) or more non-employee directors within the
meaning of the rules promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act who also qualify as outside directors within the
meaning of Code Section 162(m) and the related regulations under the Code. The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board.
 
3.2  Authority of the Committee.  Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions hereof,
the Committee shall have full power in its discretion to select Employees who
shall participate in the Plan; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; construe and interpret the Plan and any Award Agreement or other agreement
or instrument entered into or issued under the Plan; establish, amend, or waive
rules and regulations for the Plan’s administration; amend the terms and
conditions of any outstanding Award; determine whether and on what terms and
conditions outstanding Awards will be adjusted for dividend equivalents (i.e., a
credit, made at the discretion of the Committee, to the account of a Participant
in an amount equal to the cash dividends paid on one Share for each Share
represented or covered by an outstanding Award held by the Participant); and
establish a program pursuant to which designated Participants may receive an
Award under the Plan in lieu of compensation otherwise payable in cash. Further,
the Committee shall make all other determinations that may be necessary or
advisable for the administration of the Plan.
 
3.3  Delegation of Authority.  Subject to the requirements of applicable law,
the Committee may delegate to any person or group or subcommittee of persons
(who may, but need not be members of the Committee) such Plan-related functions
within the scope of its responsibility, power and authority as it deems
appropriate. Without limiting the foregoing, the Committee may delegate
administrative duties to such person or persons as it deems appropriate. The
Committee may not delegate its authority with respect to (a) non-ministerial
actions with respect to individuals who are subject to the reporting
requirements of Section 16(a) of the Exchange Act; (b) non-ministerial actions
with respect to Awards that are intended to qualify for the Performance-Based
Exception; and (c) certifying the satisfaction of performance goals and other
material terms attributable to Awards intended to qualify for the
Performance-Based Exception.
 
3.4  Decisions Binding.  All determinations and decisions made by the Committee,
and all related orders and resolutions of such committee shall be final,
conclusive, and binding on all persons.
 
3.5  Performance-Based Awards.  For purposes of the Plan, it shall be presumed,
unless the Committee indicates to the contrary, that all Awards to Employees are
intended to qualify for the Performance-Based Exception. If the Committee does
not intend an Award to an Employee to qualify for the Performance-Based
Exception, the Committee shall reflect its intent in its records in such manner
as the Committee determines to be appropriate.
 
ARTICLE 4
 
SHARES SUBJECT TO THE PLAN
 
AND MAXIMUM AWARDS
 
4.1  Number of Shares Issuable under the Plan.  Shares that may be issued
pursuant to Awards may be either authorized and unissued Shares, or authorized
and issued Shares held in the Company’s treasury, or any combination of the
foregoing. Subject to adjustment as provided in Section 4.3, there shall be
reserved for issuance under Awards 5,000,000 Shares. For the purposes hereof,
the following Shares covered by previously-granted Awards will be deemed not to
have been issued under the Plan and will remain in the Share Pool: (a) Shares
covered by the unexercised portion of an Option or SAR that terminates, expires,
is canceled or is settled in cash, (b) Shares forfeited or repurchased under the
Plan, (c) Shares covered by Awards that are forfeited, canceled, terminated or
settled in cash, (d) Shares withheld in order to pay the exercise or purchase
price under an Award or to satisfy the tax withholding obligations associated
with the exercise, vesting or settlement of an Award, and (e) Shares subject to
SARs or a similar Award but not actually delivered in connection with the
exercise or settlement of the Award.
 
4.2  Individual Award Limitations.  The maximum aggregate number of Shares with
respect to which Awards may be granted in a single calendar year to an
individual Participant may not exceed 200,000 Shares. The maximum amount an
Employee may earn for any calendar year under Cash Incentive Awards granted to
such Employee is the lesser of (a) $2,000,000 or (b) an amount equal to three
times the Employee’s annual salary for such calendar year.
 
4.3  Adjustments in Authorized Shares.  In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Code Section 368) or
any partial or complete liquidation of the Company, such adjustment shall be
made in the number and class of Shares available for grants under Section 4.1,
in the number and class of and/or price of Shares subject to outstanding Awards,
and in the per-Participant Award limit set forth in Section 4.2 hereof, as may
be determined to be appropriate and equitable by the Committee, in its
discretion, to prevent dilution or enlargement of the benefits available under
the Plan and of the rights of Participants; provided that the number of Shares
subject to any Award shall always be a whole number. In a stock-for-stock
acquisition of the Company, the Committee may, in its discretion, substitute
securities of another issuer for any Shares subject to outstanding Awards.
 
ARTICLE 5
 
ELIGIBILITY AND PARTICIPATION
 
5.1  Eligibility.  All Employees and Non-Employee Directors are eligible to
participate in the Plan.  Only employees of the Company or a Subsidiary may be
granted ISOs.
 
5.2  Actual Participation.  Subject to the provisions of the Plan, the Committee
may, from time to time, select from all Employees those to whom Awards shall be
granted and shall determine the nature and size of each Award. Subject to
Article 10 of the Plan, the Board shall determine the Awards to be granted to
the Non-Employee Directors in accordance with the Company’s compensation program
for Non-Employee Directors.
 
ARTICLE 6
 
STOCK OPTIONS
 
6.1  Grant of Options.  Subject to the terms of the Plan, Options may be granted
to Participants in such number, and upon such terms, and at any time and from
time to time as shall be determined by the Committee.
 
6.2  Option Exercise Price.  The Option exercise price under each Option shall
not be less than one hundred percent (100%) of the Fair Market Value of a Share
on the date the Option is granted. Notwithstanding the foregoing, in the case of
an ISO granted to a Ten Percent Shareholder, the Option exercise price under
each ISO shall not be less than one hundred percent (110%) of the Fair Market
Value of a Share on the date the Option is granted. The Committee may not
re-price a previously granted Option.  The Board and the Committee may not
reprice Options or SARs granted under the Plan, either by amending an existing
award agreement or by substituting a new Award at a lower price.
 
6.3  Term of Options.  Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant; provided that no
Option shall be exercisable after the tenth (10th) anniversary of its date of
grant. Notwithstanding the foregoing, in the case of an ISO granted to a Ten
Percent Shareholder, the Option shall not be exercisable after the fifth (5th)
anniversary of its date of grant.
 
6.4  Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for each grant or for
each Participant. Options shall be exercised by the delivery of a written notice
of exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
 
6.5  Payment.  When an Option is exercised, the Option exercise price shall be
payable to the Company in full either:
 
(a)  In cash or its equivalent; or
 
(b)  if allowed by the Committee, by tendering previously acquired Shares having
an aggregate Fair Market Value at the time of exercise equal to the total Option
exercise price (provided that the Shares that are tendered must have been held
by the Participant for at least six (6) months prior to their tender to satisfy
the Option exercise price); or
 
(c)  if allowed by the Committee, by a combination of (a) and (b).
 
The Committee also may allow broker-assisted exercise as permitted under Federal
Reserve Board’s Regulation T, subject to applicable securities law restrictions,
or by any other means that the Committee determines to be consistent with the
Plan’s purpose and applicable law. Subject to any governing rules or
regulations, as soon as practicable after receipt of a written notification of
exercise and full payment of the Option exercise price, the Company shall
deliver to the Participant, in the Participant’s name (or, at the direction of
the Participant, jointly in the names of the participant and the Participant’s
spouse), one or more Share certificates for the Shares purchased under the
Option(s).
 
6.6  Limitations on ISOs.  Notwithstanding anything in the Plan to the contrary,
to the extent required from time to time by the Code and/or applicable
regulations, the following additional provisions shall apply to the grant of
Options that are intended to qualify as ISOs:
 
6.6.1  Fair Market Value Limitation.  The aggregate Fair Market Value
(determined as of the date the ISO is granted) of the Shares with respect to
which ISOs are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company (or any parent or subsidiary
corporation within the meaning of Code Section 424) shall not exceed one hundred
thousand dollars ($100,000) or such other amount as may subsequently be
specified by the Code and/or applicable regulations; provided that, to the
extent that such limitation is exceeded, any Options on Shares with a Fair
Market Value in excess of such amount shall be deemed to be NQSOs.
 
6.6.2  Code Section 422.  ISOs shall contain such other provisions as the
Committee shall deem advisable, but shall in all events be consistent with and
contain or be deemed to contain all provisions required in order to qualify as
incentive stock options under Section 422 of the Code. Moreover, no ISOs may be
granted more than ten years from the earlier of the date on which the Plan was
adopted by the Board or the date the Plan received shareholder approval.
 
ARTICLE 7
 
RESTRICTED STOCK AND
 
RESTRICTED STOCK UNITS
 
7.1  Grant of Restricted Stock.  Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Participants in such amounts as the Committee shall
determine.
 
7.2  Restrictions.
 
(a)  The Committee shall impose such conditions and/or restrictions on any
Shares of Restricted Stock as the Committee may determine including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, transfer restrictions, restrictions based upon
the achievement of specific performance goals (Company-wide, divisional, and/or
individual), time-based restrictions, and/or restrictions under applicable
federal or state securities laws.
 
(b)  The Company may retain the certificates representing Shares of Restricted
Stock in the Company’s possession until such time as all conditions and/or
restrictions applicable to such Shares have been satisfied.
 
(c)  Except as otherwise provided in this Article, Shares of Restricted Stock
that have not yet been forfeited or canceled shall become freely transferable
(subject to any restrictions under applicable securities laws) by the
Participant after the last day of the applicable Restriction Period.
 
7.3  Voting Rights.  Participants holding Shares of Restricted Stock may be
granted full voting rights with respect to those Shares during the Restriction
Period.
 
7.4  Dividends and other Distributions.  At the discretion of the Committee,
during the Restriction Period, Participants holding Shares of Restricted Stock
may be credited with regular cash dividends paid with respect to such Shares
while they are so held. The Committee may apply any restrictions to the
dividends that the Committee deems appropriate. Without limiting the generality
of the preceding sentence, if the grant or vesting of Restricted Stock is
designed to comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate to the payment of
dividends declared with respect to such Restricted Stock, so that the dividends
and/or the Restricted Stock shall be eligible for the Performance-Based
Exception.
 
7.5  Restricted Stock Units.  In lieu of or in addition to any Awards of
Restricted Stock, the Committee may grant Restricted Stock Units to any
Participant, subject to the terms and conditions of this Article being applied
to such Awards as if those Awards were for Restricted Stock and subject to such
other terms and conditions as the Committee may determine (including, but not
limited to, requiring or permitting deferral of the payment of such Awards after
the time that Participants become vested in them, notwithstanding any provision
to the contrary in Section 6.2 above). Each Restricted Stock Unit shall have the
value of one Share. Restricted Stock Units may be paid at such time as the
Committee may determine in its discretion, and payments may be made in a lump
sum or in installments, in cash, Shares, or a combination thereof, as determined
by the Committee in its discretion.
 
ARTICLE 8
 
PERFORMANCE UNITS AND PERFORMANCE SHARES
 
8.1  Grant of Performance Units/Shares.  Subject to the terms of the Plan,
Performance Units, and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.
 
8.2  Value of Performance Units/Shares.  Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion that, depending on the extent to which they are met, shall determine
the number and/or value of Performance Units/Shares that shall be paid out to
the Participant.
 
8.3  Earning Performance Units/Shares.  Subject to the terms of the Plan, after
the applicable performance period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout with respect to the number and
value of Performance Units/Shares earned by the Participant over the performance
period, to be determined as a function of the extent to which the corresponding
performance goals have been achieved.
 
8.4  Form and Timing of Payment of Performance Units/Shares.
 
8.4.1  Distributions.  Unless the Committee determines otherwise in its
discretion, payment of earned Performance Units/Shares shall be made in a single
lump sum following the close of the applicable performance period. Subject to
the terms of the Plan, the Committee, in its discretion, may direct that earned
Performance Units/Shares be paid in the form of cash or Shares (or in a
combination thereof) that have an aggregate Fair Market Value equal to the value
of the earned Performance Units/Shares on the last trading day immediately
before the close of the applicable performance period. Such Shares may be
granted subject to any restrictions deemed appropriate by the Committee.
 
8.4.2  Dividends.  At the discretion of the Committee, Participants may be
entitled to receive any dividends declared with respect to Shares that have been
earned in connection with grants of Performance Units and/or Performance Shares,
but not yet distributed to Participants; such dividends may be subject to the
same accrual, forfeiture, and payout restrictions as apply to dividends earned
with respect to Shares covered by Restricted Stock Awards. In addition,
Participants may, at the discretion of the Committee, be entitled to exercise
voting rights with respect to such Shares.
 
ARTICLE 9
 
OTHER AWARDS
 
9.1  General.  Subject to the terms of the Plan, the Committee may grant any
types of Awards other than those that are specifically set forth in Articles 6
through 8 hereof, including, but not limited to, SARs, Cash Incentive Awards and
the payment of Shares in lieu of cash under any Company incentive bonus plan or
program. Subject to the terms of the Plan, the Committee, in its sole
discretion, shall determine the terms and conditions of such Other Awards.
 
9.2  Grant of SARs.  Subject to the terms and conditions of the Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee provided that the SAR exercise price under each SAR
shall not be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date the SAR is granted. The Committee shall have complete
discretion in determining the number of SARs granted to each Participant
(subject to Article 4 hereof) and, consistent with the provisions of the Plan,
in determining the terms and conditions pertaining to such SARs. The grant price
of an SAR shall equal the Fair Market Value of a Share on the date of grant of
the SAR.
 
9.3  Term of SARs.  The term of an SAR shall be determined by the Committee, in
its discretion; provided that such term shall not exceed ten years.
 
9.4  Payment of SAR Amount.  Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(a)  the excess of the Fair Market Value of a Share on the date of exercise over
the grant price, by
 
(b)  the number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Committee, the payment upon exercise of an SAR may be
in cash, in Shares of equivalent Fair Market Value, or in some combination
thereof.
 
9.5  Cash Incentive Awards.  Incentive Awards, including annual incentive Awards
and long-term incentive Awards, denominated as cash amounts, may be granted
under the Plan, subject to achievement of specified performance goals
established by the Committee. At the expiration of the applicable performance
period, the Committee shall determine whether and the extent to which the
performance goals are achieved and the extent to which each Cash Incentive Award
has been earned. The amount (if any) payable to a Participant in respect of a
Cash Incentive Award will be paid in cash as soon as practicable after such
amount is determined, subject to such deferral conditions as may be permitted or
prescribed consistent with the requirements of Section 409A of the Code.
 
ARTICLE 10
 
NON-EMPLOYEE DIRECTOR STOCK OPTIONS
 
10.1  Option to Purchase Shares.  Subject to adjustments pursuant to Section 4.3
hereof, without further action by the Board or the stockholders of the Company:
 
(a)           each director who first becomes a Non-Employee Director after the
Effective Date shall automatically be granted an option to purchase 10,000
shares of common stock on the first trading day following the date he or she
commences service as a Non-Employee Director (the “Initial Options”); and
 
(b)           each Non-Employee Director shall automatically be granted an
option to purchase 2,500 shares of common stock on the first trading day
following each Annual Meeting of Stockholders after the Effective Date at which
such director is re-elected to the Board, provided that such Non-Employee
Director did not receive an Initial Option during the one hundred eighty (180)
day period ending on the date of such Annual Meeting of Stockholders (the
“Annual Options” and, collectively with the Initial Options, the” Director
Options”).
 
10.2  Exercise Price. The exercise price per share covered by a Director Option
shall be equal to the Fair Market Value of the common stock on the date of
grant.
 
10.3  Term of Director Options. Except as otherwise provided herein, if not
previously exercised, each Director Option shall expire on the tenth (10th)
anniversary of its date of grant.
 
10.4  Vesting of Director Options. Each Initial Option shall, subject to the
optionee remaining in continuous service as a director of the Company through
each applicable vesting date, become vested and exercisable with respect to 1/24
of the shares of common stock covered thereby on the first day of each month for
the first (12) twelve months commencing after the date of the grant, and with
respect to 1/48 of the shares of common stock covered thereby on the first day
of each month for the next twenty-four (24) months commencing thereafter. Each
Annual Option shall, subject to the optionee Remaining in continuous service as
a director of the Company through each applicable vesting date, become vested
and exercisable with respect to 1/12 of the shares of common stock covered
thereby on the first day of each month for the first twelve (12) months
commencing after the date of the grant. Each Director Option shall become fully
vested and exercisable upon the occurrence of a Change in Control of the
Company, subject to Article 16 hereof.
 
10.5  Method of Exercise.  Once vested and exercisable, a Director Option may be
exercised by transmitting to the Company (a) a notice specifying the number of
shares to be purchased and (b) payment of the aggregate exercise price of the
shares so purchased in cash or its equivalent. Payment, in whole or in part, of
the exercise price of a Director Option may also be made (i) if the common stock
is publicly traded, by means of a cashless exercise procedure approved by the
Committee, (ii) to the extent permitted by the Committee, in the form of
unrestricted shares of common stock which, (x) in the case shares acquired upon
exercise of an option, have been owned by the optionee for more than six (6)
months on the date of surrender, and (y) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the shares of common stock as
to which such option shall be exercised, or (iii) to the extent permitted by the
Committee, any combination of the foregoing.
 
10.6  Effect of Termination of Service as a Director:
 
10.6.1  (a)           Termination by reason of death or disability.  If an
optionee’s service as a director of the Company terminates by reason of his or
her death or Disability, then: (i) any portion of a Director Option that is
exercisable on the date of termination shall remain exercisable by the optionee
(or, in the event of death, the optionee’s beneficiary) during the one year
period following the date of termination but in no event after expiration of the
stated term thereof and, to the extent not exercised during such period, shall
thereupon terminate, provided that, in the event of a termination due to
Disability, if the optionee dies during such one-year period, then the deceased
optionee’s beneficiary may exercise the Director Option, to the extent
exercisable by the deceased optionee immediately prior to his or her death, for
a period of one year following the date of death but in no event after
expiration of the stated term thereof, and (ii) any portion of a Director Option
that is not exercisable on the date of termination shall thereupon terminate.
 
10.6.2  (b)           Other Termination.  If an optionee’s service as a director
of the Company terminates for any other reason (other than those described in
Section 10.6(a) above), then: (i) any portion of a Director Option that is
exercisable on the date of termination shall remain exercisable by the optionee
during the one hundred eighty (180) day period following the date of termination
but in no event after expiration of the stated term thereof and, to the extent
not exercised during such period, shall thereupon terminate, and (ii) any
portion of a Director Option that is not exercisable on the date of termination
shall thereupon terminate.
 
ARTICLE 11
 
AWARD AGREEMENTS
 
11.1  In General.  Each Award shall be evidenced by an Award Agreement that
shall include such provisions as the Committee shall determine and that shall
specify—
 
(a)  in the case of an Option or SAR, the number of the Shares to which the
Option or SAR pertains, the Option exercise price or SAR grant price, the term
of the Option or SAR, the schedule on which the Option or SAR becomes
exercisable, and, in the case of an Option, whether it is intended to be an ISO
or an NQSO;
 
(b)  in the case of Restricted Stock or Restricted Stock Units, the number of
Shares of Restricted Stock or Restricted Stock Units granted, the applicable
restrictions, and the Restriction Period(s);
 
(c)  in the case of Performance Units or Performance Shares, the number of
Performance Units or Performance Shares granted, the initial value of a
Performance Unit (if applicable), and the performance goals; and
 
(d)  in the case of a Cash Incentive Award, the amount that may be earned and
the performance goals.
 
11.2  Severance from Service.  Each Award Agreement shall set forth the extent
to which the Participant shall have rights under the Award following the
Participant’s severance from service with the Company and its Subsidiaries. The
Award Agreement may make distinctions based on the reason for the Participant’s
severance from service.
 
11.3  Restrictions on Transferability.  Subject to the provisions of the Plan,
each Award Agreement shall set forth such restrictions on the transferability of
the Award and on the transferability of Shares acquired pursuant to the Award as
the Committee may deem advisable, including, without limitation, restrictions
under applicable securities laws, under the requirements of any stock exchange
or market upon which such Shares are then listed and/or then traded, and under
any blue sky or state securities laws applicable to such Shares. In the case of
an ISO (and in the case of any other Award, except as otherwise provided in the
Award Agreement), a Participant’s Award may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution, and shall be exercisable during the
Participant’s lifetime only by the Participant.
 
11.4  Uniformity Not Required.  The provisions of the Award Agreements need not
be uniform among all Awards, among all Awards of the same type, among all Awards
granted to the same Participant, or among all Awards granted at the same time.
 
ARTICLE 12
 
PERFORMANCE MEASURES
 
12.1  Performance Criteria.  Unless and until the Company’s stockholders approve
a change in the general performance measures set forth in this Article 12, the
attainment of which may determine the degree of payout and/or vesting with
respect to Awards that are designed to qualify for the Performance-Based
Exception, the performance measure(s) to be used for purposes of such grants may
be measured at the Company level, at a subsidiary level, or at an operating unit
level, and may be applied to an individual or a group of persons, and shall be
chosen from among, and may include any combination of, the following:
 
(a)  Income measures (including, but not limited to, gross profit, operating
income, earnings before or after taxes, profits before or after taxes, net
income or earnings per share);
 
(b)  Return measures (including, but not limited to, return on assets,
investment, equity, or sales or pre-tax margin);
 
(c)  Cash flow return on investments, which equals net cash flows divided by
owners equity;
 
(d)  Gross revenues;
 
(e)  Debt measures (including, without limitation, debt multiples);
 
(f)  Marked value added;
 
(g)  Economic value added;
 
(h)  Share price (including, but not limited to, growth measures and total
shareholder return);
 
(i)           Cost measures, (including, but not limited to, cost per available
seat mile); and
 
(j)           Operational measures (including, but not limited to, the number of
aircraft at year end, the number of departures, the number of block hours, the
number of enplanements, and the number of additions to our fleet of aircraft).
 
12.2  Adjustments.  The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established performance
goals; provided that Awards that are designed to qualify for the
Performance-Based Exception may not be adjusted upward (although the Committee
shall retain the discretion to adjust such Awards downward).
 
12.3  Certification.  In the case of any Award that is granted subject to the
condition that a specified performance measure be achieved, no payment under
such Award shall be made prior to the time that the Committee certifies in
writing that the performance measure has been achieved. For this purpose,
approved minutes of the Committee meeting at which the certification is made
shall be treated as a written certification. No such certification is required,
however, in the case of an Award that is based solely on an increase in the
value of a Share from the date such Award was made.
 
ARTICLE 13
 
BENEFICIARY DESIGNATION
 
Each Participant may, from time to time, name any beneficiary or beneficiaries
to whom any benefit under the Plan is to be paid in case of the Participant’s
death before the Participant receives any or all of such benefit. Each such
designation shall revoke all prior designations by the same Participant with
respect to such benefit, shall be in a form prescribed by the Company, and shall
be effective only when filed by the Participant in writing with the Company
during the Participant’s lifetime. In the absence of any such designation, any
benefits remaining unpaid under the Plan at the Participant’s death shall be
paid to the Participant’s estate unless otherwise provided in the Award
Agreement.
 
ARTICLE 14
 
DEFERRALS
 
The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of Shares that would otherwise be due pursuant
to the exercise of an Option or SAR, the lapse or waiver of restrictions with
respect to Restricted Stock or Restricted Stock Units, the satisfaction of any
requirements or goals with respect to Performance Units/Shares, or in connection
with any Other Awards, all in accordance with such procedures and upon such
terms and conditions as the Committee, acting in its discretion, may prescribe,
subject to, and in accordance with, Section 409A of the Code.


 
ARTICLE 15
 
NO RIGHT TO EMPLOYMENT OR PARTICIPATION
 
15.1  Employment.  The Plan shall not interfere with or limit in any way the
right of the Company or of any Subsidiary to terminate any Employee’s employment
at any time, and the Plan shall not confer upon any Employee the right to
continue in the employ of the Company or of any Subsidiary.
 
15.2  Participation.  No Employee or Non-Employee Director shall have the right
to be selected to receive an Award or, having been so selected, to be selected
to receive a future Award.
 
ARTICLE 16
 
CHANGE IN CONTROL
 
In the event of a Change in Control, the Board may in its sole discretion direct
that (a) all option holders shall be permitted to exercise their outstanding
options and SARs in whole or in part (whether or not otherwise exercisable)
immediately prior to such Change in Control; or (b) if, as part of a Change in
Control transaction, the stockholders of the Company receive capital stock of
another corporation (“Exchange Stock”) in exchange for their shares of common
stock (whether or not such Exchange Stock is the sole consideration), all
options and SARs for common stock that are outstanding at the time of the Change
in Control transaction shall be converted into options or SARs (as the case may
be) for shares of Exchange Stock, such that the vesting and other terms and
conditions of the converted options and SARs shall be substantially the same as
the vesting and corresponding other terms and conditions of the original options
and SARs. The  Board, acting in its discretion, may accelerate vesting of other
non-vested awards, and cause cash settlements and/or other adjustments to be
made to any outstanding awards (including, without limitation, options and SARs)
as it deems appropriate in the context of a Change in Control transaction,
taking into account with respect to other awards the manner in which outstanding
options and SARs are being treated.  Any outstanding options and SARs which are
not exercised before a Change in Control described in Section 2.5(a) or (b)
shall thereupon terminate.
 
ARTICLE 17
 
AMENDMENT AND TERMINATION
 
17.1  Amendment and Termination.  Subject to the terms of the Plan, the
Committee may at any time and from time to time, alter, amend, suspend, or
terminate the Plan in whole or in part; provided that, unless the Committee
specifically provides otherwise, any revision or amendment that would cause the
Plan to fail to comply with any requirement of applicable law, regulation, or
rule if such amendment were not approved by the stockholders of the Company
shall not be effective unless and until shareholder approval is obtained.
 
17.2  Outstanding Awards.  Notwithstanding any other provision of the Plan to
the contrary, no termination, amendment, or modification of the Plan shall
cause, without the consent of the Participant, any previously granted Awards to
be forfeited or altered in a way that adversely affects the Participant. After
the termination of the Plan, any previously granted Award shall remain in effect
and shall continue to be governed by the terms of the Plan, the Award, and any
applicable Award Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 18
 
TAX WITHHOLDING
 
18.1  Tax Withholding.  The Company and its Subsidiaries shall have the power
and the right to deduct or withhold, or to require a Participant to remit to the
Company or to a Subsidiary, an amount that the Company or a Subsidiary
reasonably determines to be required to comply with federal, state, local, or
foreign tax withholding requirements.
 
18.2  Share Withholding.  With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon
any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory withholding tax that could be imposed on the
transaction. All such elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its discretion, deems appropriate.
 
ARTICLE 19
 
SUCCESSORS
 
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
ARTICLE 20
 
LEGAL CONSTRUCTION
 
20.1  Severability.  If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
20.2  Requirements of Law.  The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
 
20.3  Section 409A Compliance.  Except as otherwise specifically provided by the
Committee at the time an Award is made, any Award providing for a deferral of
compensation must satisfy the requirements of Section 409A. Toward that end, if
any payment or benefit received or to be received by a Participant pursuant to
an Award would cause the Participant to incur a penalty tax or interest under
Section 409A of the Code or any regulations or Treasury Department guidance
promulgated thereunder, the Committee may reform the provision(s) of such Award
in order to avoid to the maximum extent practicable the incurrence of any such
penalty tax or interest.
 
 
    Governing Law.  The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware (without
regard to the legislative or judicial conflict of laws rules of any state),
except to the extent superseded by federal law.

 

 

--------------------------------------------------------------------------------

